DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2,4,6-8, 16-19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Akella (US 20140195720) and in view Xie (US 20190286569) and further in view of Losh (US 20130326284)

Claim 1.    Akella discloses A solid-state device (SSD) circuit (e.g., computer system 10 having a solid-state drive ("SSD") 14, para 0044 Fig. 1), comprising:

a SSD control circuit coupled to a channel, the SSD control circuit configured to (e.g., SSD 14 comprises interface logic 30, an SSD controller 32  [22?], para 0046 Fig. 1;flash controller 38 communicates with the plurality of flash memory packages 42, 44, 48 and 50 via a plurality of flash memory channels 46 and 52, para 0047):

	a first plurality of blocks in a first plane of a nonvolatile memory (NVM) die; a second plurality of blocks in a second plane of the NVM die (e.g., each die 80 and 82 may further comprise a plurality of flash memory planes, such as planes 84 and 86 on die 80, and planes 88 and 90 on die 82… Each flash memory plane may further comprise a cache register 92, coupled in turn to a data register 94, coupled in turn to a plurality of blocks 96. Each block may further comprise a plurality of pages 98 for holding data, 0048-0049, Fig. 2A, 2B).
	generate one or more write instructions on the channel (e.g., SSD controller 32 may first transfer data to the cache register 92, then to the data register 94, via a channel such as channel 46. The data may then be written from the data register 94 to a corresponding physical page. , 0050; Each channel can operate in parallel and independently of each other. Thus, the SSD 14 allows channel-level parallelism, 0051; multiple operations of the same type, such as read cycles, write cycles and/or erase cycles, can occur simultaneously on different planes in the same die. A two plane command may be used for executing two operations of the same type on two different planes simultaneously. This provides plane-level parallelism. , 0052).


Akela does not disclose, but Xi discloses
	map to a first logical block address space allocated to a first process; 
map to a second logical block address space allocated to a second process (e.g., when the host system 11 needs to write data to the storage device 30, the host system 11 configures a write I/O request that includes a LMUA 26 and the data 12 to be written to the storage device 30. The host system 11 transfers the write I/O request to the controller 20 where the I/O request goes through a write path 24 to extract the LMUA 26 and the data 12 from the I/O request… updates the map 21 to link the LMUA 26 to the appropriate PMUA 25 of the PMU 32. , 0017, 0019);
	, the one or more write instructions identifying a first page in the first plane of the NVM die to be modified by the first process and a second page in the second plane of the NVM die to be modified by the second process (e.g., a write I/O request that includes a LMUA 26 and the data 12 to be written to the storage device 30. The host system 11 transfers the write I/O request to the controller 20 where the I/O request goes through a write path 24 to extract the LMUA 26 and the data 12 from the I/O request. The controller 20 processes the LMUA 26 and writes the data 12 to a PMU 32 of the storage device 30 with a certain address PMUA 25. Once the data is stored, the storage device 30 reports the PMU 32 to the controller 20, which in turn updates the map 21 to link the LMUA 26 to the appropriate PMUA 25 of the PMU 32., 0019, 0032; Fig. 1).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella , with Xi, providing the benefit of s to read data from and write data to the storage device 30 and to maintain the integrity of the data in the storage device 30.(see Xie, 0023) by provide for logical unit mapping to physical mapping units of a data storage device (0001).

Akela in view of Xi does not disclose, but Losh discloses

	a non-volatile memory (NVM) circuit coupled to the channel (e.g., storage controller 104 and/or solid-state storage media 110 may be connected using a system bus, 0049), 
the NVM circuit including the NVM die and configured to:  in response to generation of the one or more write instructions  on the channel, write data of the first process to  a first page in the first plane of the NVM die; and concurrently while writing to the first page in the first plane of the NVM die, write data of the second process to a second page in the  second plane of the NVM die    (e.g., storage operations performed on the logical storage element, … operations may be performed concurrently between the two or more banks of the logical storage element 515, as disclosed in additional detail in conjunction with FIGS. 5C-F., 0078;  The program operation 243B may be performed concurrently with the program operation 243A on bank 517A, 0106).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella , with Xi, with Losh, providing the benefit of Performing multiple program operations in parallel may increase the effective write or programming bandwidth (see Losh, 0083)(0107).


Claim 2.    Akela does not disclose, but Xi discloses

	wherein an address of the second page in the second plane is independent of an address of the first page in the first plane (e.g., write cycles can occur simultaneously in different planes… consecutive write commands, 0052 Fig. 2B). (e.g., data 12-3 spreads over the PMU 32-1 and the PMU 32-2. The data 12-3's header 31-3 shows where the data 12-3 begins (i.e., via the offset) and ends (via the length). Similarly, the data 12-4 associated with LMUA 26-4 has an NPMU of “3” meaning that the data 12-4 spreads across three PMUs 32, with the first part being located at PMU 32-2, 0028).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella , with Xi, providing the benefit of s to read data from and write data to the storage device 30 and to maintain the integrity of the data in the storage device 30.(see Xie, 0023) by provide for logical unit mapping to physical mapping units of a data storage device (0001).


Claim 4.    Akela discloses wherein the NVM circuit is further configured to: in response to the one or more write instructions generated on the channel, write first data in the first page in the first plane; and write second data in the second page in the second plane, the second data different than the first data (e.g., multiple operations of the same type, such as write cycles can occur simultaneously on different planes in the same die.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously, para 0052).

Claim 6.    Akella discloses 
wherein: the SSD control circuit is further configured to:
 in a write instruction-type time slice among the instruction-type time slices, during a first determined duration of which only write type instructions are generated on the channel, generate the one or more write instructions (e.g., write cycles and/or erase cycles, can occur simultaneously on different planes in the same die. A two plane command may be used for executing two operations of the same type on two different planes simultaneously. , 0052; (a) write-order mapping, where the i.sup.th chunk write is assigned the channel 1% N, assuming N is the number of channels, 0055);
	in a read instruction-type time slice, during a second determined duration of which only read instructions are generated on the channel which only read instructions are generated on the channel, generate, on the channel, a read instruction (e.g., multiple operations of the same type, such as read cycles occur on different planes, para 0052; (b) combining multiple reads by arranging data in such a way that the multiple lookups can be confined to a single page or a small number of pages, 0056); and

	in an erase instruction-type time slice, during a third determined duration of which only erase instructions are generated on the channel, generate, on the channel, an erase instruction (e.g., multiple operations of the same type, such as read cycles,write cycles and/or erase cycles, can occur on different planes in the same die, para 0052, 0095); 

and the NVM circuit is further configured to:
	in response to the read instruction generated on the channel, read data stored at a first read address in the first plane (e.g., multiple operations of the same type, such as read cycles occur on different planes, para 0052); 

	concurrently with reading the data stored at the first read address in the first plane, read data stored at a second read address in the second plane, the second read address independent of the first read address in the first plane (e.g., multiple operations of the same type, such as read cycles occur on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  This provides plane-level parallelism., para 0052);

in response to the erase instruction generated on the channel, erase data stored in a first block of the first plurality of blocks in the first plane (e.g., multiple operations of the same type, such as erase cycles occur on different planes, para 0052); and
concurrently with erasing the data stored in the first block of the first plurality of blocks in the first plane, erase data stored in a second block of the second plurality of blocks in the second plane, an address of the second block independent of an address of the first block (e.g., multiple operations of the same type, such as erase cycles occur on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  This provides plane-level parallelism., para 0052);.


Claim 7.    Akella discloses wherein:
	the SSD control circuit is further configured to, during the second determined duration of the read instruction-type time slice, generate a second read instruction indicating the second read address in the second plane; the NVM circuit is further configured to read the data stored at the second read address in the second plane in response to the second read instruction (e.g., multiple operations of the same type, such as read cycles occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously, 0052);

the SSD control circuit is further configured to, during the third determined duration of the erase instruction-type time slice, generate a second erase instruction indicating the second block in the second plane; and the NVM circuit is further configured to erase the data stored in the second block in the second plane in response to the second erase instruction (e.g., multiple operations of the same type, such as erase cycles, occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously, 0052);.


Claim 8.   Akella discloses 
wherein: the SSD control circuit is further configured to: in a fourth determined duration of a read-erase instruction-type time slice, during which only read instructions and erase instructions are generated on the channel, generate, on the channel, a read instruction and an erase instruction (e.g., multiple operations of the same type, such as read cycles, write cycles and/or erase cycles, can occur simultaneously on different planes, para 0052; erase cycles, 0095) and
	the NVM circuit is further configured to: in response to the read instruction generated on the channel, read data stored at a first read address in the first plane; and in response to the erase instruction, erase data stored in a block of the second plane concurrently with reading the data stored at the first read address in the first plane (e.g., A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  This provides plane-level parallelism, para 0052).


Claim 16.    Akella discloses A solid-state device (SSD) control circuit, configured to (e.g., computer system 10 having a solid-state drive ("SSD") 14, para 0044 Fig. 1),:
a first plurality of blocks in a first plane of a nonvolatile memory (NVM) die; a second plurality of blocks in a second plane of the NVM die (e.g., each die 80 and 82 may further comprise a plurality of flash memory planes, such as planes 84 and 86 on die 80, and planes 88 and 90 on die 82… Each flash memory plane may further comprise a cache register 92, coupled in turn to a data register 94, coupled in turn to a plurality of blocks 96. Each block may further comprise a plurality of pages 98 for holding data, 0048-0049, Fig. 2A, 2B).

determine during each of which only instructions of a type corresponding to a respective instruction-type time slice are generated on a channel (e.g., plurality of read requests to allow a plurality of read cycles to occur at the same time, para 0026); and
during a first determined duration of a write instruction-type time slice of the determined, during which only write type instructions are generated on the channel, generate, on the channel, (e.g., multiple operations of the same type, such as read cycles, write cycles and/or erase cycles, can occur simultaneously on different planes in the same die., para 0052);
one or more write instruction indicating a first page in a plane of a non-volatile memory (NVM) die, and indicating a second page of a second plane of the NVM circuit, an address of the first page independent of an address of the second page (e.g., multiple operations of the same type write cycles can occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  For consecutive write commands, para 0052; With this knowledge of the order of writes to the SSD 14, we can determine the channel corresponding to a page, which enables determining how to reorder and schedule requests to spread them across channels, para 0055; the first write goes to the first channel, the second write goes to the second channel, 0077).

Akela does not disclose, but Xi discloses
	map to a first logical block address space allocated to a first process; 
map to a second logical block address space allocated to a second process (e.g., when the host system 11 needs to write data to the storage device 30, the host system 11 configures a write I/O request that includes a LMUA 26 and the data 12 to be written to the storage device 30. The host system 11 transfers the write I/O request to the controller 20 where the I/O request goes through a write path 24 to extract the LMUA 26 and the data 12 from the I/O request… updates the map 21 to link the LMUA 26 to the appropriate PMUA 25 of the PMU 32. , 0017, 0019; a write I/O request that includes a LMUA 26 and the data 12 to be written to the storage device 30. The host system 11 transfers the write I/O request to the controller 20 where the I/O request goes through a write path 24 to extract the LMUA 26 and the data 12 from the I/O request. The controller 20 processes the LMUA 26 and writes the data 12 to a PMU 32 of the storage device 30 with a certain address PMUA 25. Once the data is stored, the storage device 30 reports the PMU 32 to the controller 20, which in turn updates the map 21 to link the LMUA 26 to the appropriate PMUA 25 of the PMU 32., 0019, 0032; Fig. 1);
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella , with Xi, providing the benefit of s to read data from and write data to the storage device 30 and to maintain the integrity of the data in the storage device 30.(see Xie, 0023) by provide for logical unit mapping to physical mapping units of a data storage device (0001).

Akela in view of Xi does not disclose, but Losh discloses
	to be modified by the first process and a second page in the second plane of the NVM die to be concurrently modified by the second process (e.g., storage operations performed on the logical storage element, … operations may be performed concurrently between the two or more banks of the logical storage element 515, as disclosed in additional detail in conjunction with FIGS. 5C-F., 0078;  The program operation 243B may be performed concurrently with the program operation 243A on bank 517A, 0106).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella , with Xi, with Losh, providing the benefit of Performing multiple program operations in parallel may increase the effective write or programming bandwidth (see Losh, 0083)(0107).


Claim 17.    Akella discloses a method performed in a solid-state device (SSD) circuit (e.g., computer system 10 having a solid-state drive ("SSD") 14, para 0044 Fig. 1, the method comprising:
in a SSD control circuit in the SSD circuit (e.g., SSD 14 comprises interface logic 30, an SSD controller 32  [22?], para 0046 Fig. 1):
a first plurality of blocks in a first plane of a nonvolatile memory (NVM) die; a second plurality of blocks in a second plane of the NVM die (e.g., each die 80 and 82 may further comprise a plurality of flash memory planes, such as planes 84 and 86 on die 80, and planes 88 and 90 on die 82… Each flash memory plane may further comprise a cache register 92, coupled in turn to a data register 94, coupled in turn to a plurality of blocks 96. Each block may further comprise a plurality of pages 98 for holding data, 0048-0049, Fig. 2A, 2B).

determining durations of instruction-type time slices during each of which only instructions of a type corresponding to a respective are generated on a channel; and during a first determined duration of a write of the determined, during which only write type instructions are generated on the channel, generating, on the channel, a write instruction  (e.g., multiple operations of the same type, such as write cycles and/or can occur simultaneously on different planes in the same die.  For consecutive write commands, the cache register 92 stores the data temporarily until the previous data is written from the data register 94 to the physical page 98, para 0052; Such parallelism may occur at various levels in the architecture of the SSD, such as the channel-level, the package-level, the die-level and the plane-level, 0019); 

	generate, on the channel, one or more write instructions identifying a first page in the first plane of the NVM die to be modified by the first process and a second page in the second plane of the NVM die to be modified by the second process (e.g., SSD controller 32 may first transfer data to the cache register 92, then to the data register 94, via a channel such as channel 46. The data may then be written from the data register 94 to a corresponding physical page. , 0050) and

in a non-volatile memory (NVM) circuit coupled to the channel:
in response to the one or more write instructions generated on the channel during the write, writing data of the first process to the first page in the first plane of the NVM circuit; and concurrently with writing to the first page in the first plane, writing to a second page in a second plane of the NVM circuit, an address of the second page in the second plane independent of an address of the first page in the first plane (e.g., multiple operations of the same type write cycles can occur simultaneously on different planes.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously.  For consecutive write commands, para 0052; With this knowledge of the order of rights to the SSD 14, we can determine the channel corresponding to a page, which enables determining how to reorder and schedule requests to spread them across channels, para 0055; the first write goes to the first channel, the second write goes to the second channel, 0077).

Akela does not disclose, but Xi discloses
	mapping to a first logical block address space allocated to a first process; 
mapping to a second logical block address space allocated to a second process (e.g., when the host system 11 needs to write data to the storage device 30, the host system 11 configures a write I/O request that includes a LMUA 26 and the data 12 to be written to the storage device 30. The host system 11 transfers the write I/O request to the controller 20 where the I/O request goes through a write path 24 to extract the LMUA 26 and the data 12 from the I/O request… updates the map 21 to link the LMUA 26 to the appropriate PMUA 25 of the PMU 32. , 0017, 0019; a write I/O request that includes a LMUA 26 and the data 12 to be written to the storage device 30. The host system 11 transfers the write I/O request to the controller 20 where the I/O request goes through a write path 24 to extract the LMUA 26 and the data 12 from the I/O request. The controller 20 processes the LMUA 26 and writes the data 12 to a PMU 32 of the storage device 30 with a certain address PMUA 25. Once the data is stored, the storage device 30 reports the PMU 32 to the controller 20, which in turn updates the map 21 to link the LMUA 26 to the appropriate PMUA 25 of the PMU 32., 0019, 0032; Fig. 1);
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella , with Xi, providing the benefit of s to read data from and write data to the storage device 30 and to maintain the integrity of the data in the storage device 30.(see Xie, 0023) by provide for logical unit mapping to physical mapping units of a data storage device (0001).

Akela in view of Xi does not disclose, but Losh discloses
	concurrently with writing data of the first process to the first page in the first plane of the NVM die, writing data of the second process to the second page in the second plane of the NVM die (e.g., storage operations performed on the logical storage element, … operations may be performed concurrently between the two or more banks of the logical storage element 515, as disclosed in additional detail in conjunction with FIGS. 5C-F., 0078;  The program operation 243B may be performed concurrently with the program operation 243A on bank 517A, 0106).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella , with Xi, with Losh, providing the benefit of Performing multiple program operations in parallel may increase the effective write or programming bandwidth (see Losh, 0083)(0107).


Claim 18 is rejected for reasons similar to claim 2 above.

Claim 20.    Akella discloses wherein:
writing to the first page in the first plane of the NVM circuit comprises storing first data in the first page in the first plane of the NVM circuit; and writing to the second page in the second plane of the NVM circuit comprises storing second data in the second page of the second plane of the NVM circuit  (e.g., multiple operations of the same type, such as write cycles can occur simultaneously on different planes in the same die.  A two plane command may be used for executing two operations of the same type on two different planes simultaneously, para 0052).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akella (US 20140195720) and in view of Xie (cited above) and Losh (cited above), and further in view of Das (US 20180232160)

Claim 5.    Akela in view of Xie and Losh does not disclose, but Das discloses 
	wherein the second plurality of blocks is separate from the first plurality of blocks (e.g., FIG. 2, each plane 204 may comprise a number of blocks 206, para 0029).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD controller for multiple operations of the same type as disclosed by Akella with Xie and Losh with Das providing the benefit of optimizing the use of streams by performing a combination of stream and non-stream writes based on a size of the data being written to the stream (see Das, 0003) and controller associated with the SSD may manage the flash memory and interface with the host system (0030).

Other references:
Kanaki (US 20190250851)
Higashi (US 20200089413)

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
For claim 1, 16 and 17, Applicant argues that the cited references (specifically Goss) do not disclose the amended limitations.
In this Office Action, the amended limitations are rejected under Akella in view of Xie and Losh (see rejections above).

	Applicant’s arguments for dependent claims 2-4, 5, 6-8, 18-20 are based on dependency from claims 1, 16 and/or 17 addressed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135